Per Curiam.

The judgment under review entered on the account of the committee as of April 30, 1942, and on the report of referees to take and state the account, allows and approves the account as filed, dismisses all objections thereto, grants the committee a full discharge, forecloses nondepositing bondholders, makes provision for a preliminary distribution to depositing bondholders, and fixes the allowances of counsel and of the referees.
Upon an examination of the record, we conclude that the final ■ judgment entered on the report of the referees should be modified only to the extent of reducing the aggregate amount of the allowance awarded the attorneys named in subdivision 2 of paragraph N of the judgment to the sum of $175,000 and that in all other respects the judgment should be affirmed, with costs to the plaintiffs-appellants-respondents, payable out of the fund.